Citation Nr: 1408959	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a left ankle disability, currently rated 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1976 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2013, the Veteran testified before the Board at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets the delay, but finds that additional development is required before the Veteran's claim for entitlement to an increased rating for a left ankle disability is decided. 

The Veteran asserts that he experiences a left ankle disability which he incurred in active service while playing football.  The Veteran's service medical records show that he fractured his left ankle in 1978.  VA and private treatment records between 1982 and 2011 show complaints of left ankle pain and other issues related to it, and multiple treatments for those issues.  

In February 2013, VA sent the Veteran correspondence informing him that a VA examination for his left ankle disability would be scheduled.  An examination was scheduled for March 2013.  At the July 2013 hearing, the Veteran contended that he did not receive notice of his VA examination because the letter scheduling it was sent to the wrong address.  The Veteran stated that the letter was sent to his sister's address, where he no longer resided, and that he only saw his sister and picked up his mail well after the scheduled examination.  The Veteran has submitted a change of address and indicated that he would be willing to appear for an examination if one was rescheduled.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds that good cause has been shown for failure to report to a VA examination, and willingness has been shown to report to a rescheduled examination.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Veteran should be afforded another medical examination, with notice to his current, correct address, to obtain the medical information needed to resolve this claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that if he fails to appear for the examination without good cause, his claim will be decided without the evidence which would have been generated by the examination, which could result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected left ankle disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Provide ranges of motion of the left ankle in degrees. 
(b) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  That determination should be portrayed in terms of additional range of motion loss in degrees.

(c) State what impact, if any, the Veteran's left ankle disability has on his employment and daily living.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


